FILED
4/27/2015 12:36:50 PM
Donna Kay McKinney                                                                          EXHIBIT A
Bexar County District Clerk
Accepted By: Consuelo Gomez

                                              CAUSE NO. 2011-CI-07922

             ROBERT SCOTT RANKIN, Individually                 §              IN THE DISTRICT COURT
             RACHELLE RANKIN, Individually and                 §
             AS NEXT FRIEND FOR AVERY RANKIN,                  §
             A Minor, AS NEXT FRIEND FOR KARA                  §
             RANKIN, A Minor and AS NEXT FRIEND                §
             FOR SAMUEL RANKIN, A Minor                        §
                                                               §
                     Plaintiffs,                               §
                                                               §
             vs.                                               §              224th JUDICIAL DISTRICT
                                                               §
             UNITED PARCEL SERVICE, INC., UNITED               §
             PARCEL SERVICE CO., UNITED PARCEL                 §
             SERVICE GENERAL SERVICES CO.,                     §
             UNITED PARCEL SERVICE OASIS SUPPLY                §
             CORPORATION, UPS TRUCK LEASING,                   §
             INC. and ROLAND LEAL                              §
                                                               §
                     Defendants.                               §              BEXAR COUNTY, TEXAS

                                   DEFENDANTS’ REQUEST TO SUPPLEMENT
                                       COURT REPORTER’S RECORD

             TO:     Mary Helen Vargas, Official Court Reporter, 224th District Court of Bexar
                     County, 100 Dolorosa, San Anton io, Texas 78205, (210) 335-2132.

                     Under Texas Rule of Appellate Procedure 34.6(d), Defendants, United Parcel

             Service, Inc. and Roland Leal (together, “Defendants”), request Mary Helen Vargas, the

             official court reporter of the above court, to prepare and electronically file a supplement

             to the reporter’s record for appeal to the Fourth Court of Appeals, that includes the

             December 18, 2013, transcript of pretrial motions.

                     Under Texas Rule of Appellate Procedure 37.3, Defendants accept responsibility

             to pay for the preparation of the court reporter’s the record.
                                   EXHIBIT A



    Respectfully submitted,

    KING & SPALDING LLP


    By: /s/ Thomas M. Gutting___
    Thomas M. Gutting
    Texas Bar No. 24067640
    1100 Louisiana, Suite 4000
    Houston, Texas 77002
    Telephone: (713) 751-3200
    Facsimile: (713) 751-3290

    W. Randall Bassett
    Admitted Pro Hac Vice
    King & Spalding LLP
    1180 Peachtree Street, N.E.
    Atlanta, Georgia 30309
    Telephone: (404) 572-4600
    Facsimile: (404) 572-5100

    Ricardo R. Reyna
    State Bar No. 16794845
    Audrey A. Haake
    State Bar No. 08658100
    BROCK PERSON GUERRA REYNA, P.C.
    17339 Redland Road
    San Antonio, Texas 78247-2302
    (210) 979-0100
    (210) 979-7810 (FAX)

    Counsel for Defendants, United Parcel
    Service, Inc. and Roland Leal




2
                                                                                         EXHIBIT A



                                 CERTIFICATE OF SERVICE

       I certify that on April 27, 2015, I used the Court’s electronic case filing system to file this

Request to Supplement Court Reporter’s Record and to serve this document on the counsel for

plaintiffs and appellees:

       Doug Perrin
       The Perrin Law Firm
       325 N. Saint Paul St., Suite 600
       Dallas, TX 75201-3828

       Peter D. Marketos
       Reese Gordon Marketos LLP
       750 N. Saint Paul St., Suite 610
       Dallas, Texas 75201



                                                      /s/ Thomas M. Gutting
                                                      Thomas M. Gutting




                                                 3